UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 20, 2010 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Avenue, Suite 1000, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(713) 830-8775 Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM5.02—DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. SIGNATURES 1 ITEM5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (c)On May 20, 2010, Kenneth A. Graves was appointed Interim Chief Accounting Officer of Calpine Corporation (the “Company”). He succeeds Jim D. Deidiker,who resignedeffective May20, 2010, due to health concerns.Mr.Deidiker has agreed to remain as an employee of the Company for a period of time up to December31, 2010, to ensure a successful transition of his responsibilities to a successor. Mr.Graves, 45, has served as the Company’s Vice President and Controller since January 6, 2009, Interim Corporate Controller and Principal Accounting Officer from August 29, 2008 through January 6, 2009 and Vice President of SEC Reporting and Technical Accounting from March 5, 2007 through January 6, 2009. Prior to joining the Company, Mr.Graves worked as an Inspections Leader at the Public Company Accounting Oversight Board from September 2004 through February 2007 and prior to thathe worked14 years in public accounting. Mr.Graves is a Certified Public Accountant in the State of Texas and received his master of business administration degree and bachelor of business administration degree in accounting from Texas A&M University – Commerce. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/ZAMIR RAUF Zamir Rauf Executive Vice President and Chief Financial Officer Date:May 20, 2010 3
